DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-14 are pending.
Claims 1-3 are newly amended.
Claims 1-3 and 5-14 have been examined on their merits.

Note to Applicant
In the future, it is requested that Applicant follows the guidelines set forth under 37 CFR 1.121 when filing amended claim sets, see MPEP 714 section II C.  For example, it is requested that markings to show changes to the claims should be in the same black font as the rest of the claim.


Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Interpretation
	Claim 1, as amended recites that cells may be encapsulated in a “device”.
	The term “device” is not defined in the specification. As defined by Vocabulary, a device is “an instrumentality invented for a particular purpose”, and may be “anything that has a specific use”, which is how it has been interpreted below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (The Company of Biologists, 2014, previously cited 02/02/2022, hereafter “Wells”) as evidenced by Jyothi et al. (International Journal of Pharma and Bio Science, 2012, previously cited 02/02/2022, hereafter “Jyothi”).

In regards to claims 1-2, Wells discloses that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional matrices (Figure 1, p753). While Wells does not use the term “midgut”, the specification of the instant application states that “intestinal midgut endoderm cell” refers to endoderm cells that give rise to small intestine and may be characterized by their expression of CDX2, FOXA2 (paragraph [0042], p6).
Wells is silent on the precise number of intestinal midgut endoderm cells that expressed CDX2 and FOXA2. However, as illustrated by fluorescent cells in Figure 1B, almost all of the intestinal cells express FOXA2 and CDX2 (See Figure 1B, p753, “SOX17/FOXA2” to “CDX2/DAPI”). Therefore, it appears that nearly all of the intestinal midgut endoderm cell, as disclosed by Wells, express CDX2 and FOXA2, which is greater than 60% of these cells. Furthermore, as the specification states that these cells may be “characterized by their expression of CDX2 and FOXA2” (paragraph [0041]), it would be expected that all of these intestinal midgut endoderm cells, would be positive for these markers.
In regards to macro- or micro-encapsulation, as evidenced by Jyothi, microencapsulation is the process of surrounding or enveloping one substance within another on a very small scale. While Wells does not use the term “encapsulation” because Wells discloses that discloses that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional cultures or matrices, and because these matrices require a microscope to visualize, they are deemed to microencapsulated (Figure 1, p753).
In regards to these cells were encapsulated in a “device”, the specification does not define this term. The specification only states that “Further embodiments encompass encapsulated delivery of the cells including encapsulating of macro- and micro-encapsulated devices” (paragraph [0009], and that cell may be “administered in semi-solid or solid devices”) (paragraph [0046]).
Since a 3D matrix is an “instrumentality invented for a particular” or more simply, a thing that has a specific use (in this instance, a 3D culture or for the purpose of forming organoids), as defined above, it is understood to be a device.
In regards to claim 5, while Wells does not specifically disclose that the encapsulated intestinal midgut endoderm cells express the transcription factors selected from the group consisting of SOX9, PDX1, KLF5, and HOXC5. However, because Wells discloses the intestinal midgut endoderm cells, barring evidence to the contrary, these cells inherently express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 6, according to the specification of the instant application, SOX2 and ALB are foregut endodermal markers (paragraph [004], p6), PTF1A is a pancreas lineage marker (paragraph [0126], p13), HOXA13 is a hindgut lineage marker (paragraph [0126], p13), LGR5 is a marker for embryonic intestinal endoderm beginning at mid-gestation (paragraph [0126], p59). While Wells does not specifically disclose that the encapsulated intestinal midgut endoderm cells do not express the transcription factors selected from the group consisting of SOX2, ALB, PTF1A, HOXA13 and LGR5 because Wells discloses intestinal midgut endoderm cells, that have not differentiated to mid-gestation, barring evidence to the contrary, these cells inherently do not express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, Wells anticipates the invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wells as evidenced by Jyothi.
	Wells, as evidenced by Jyothi, anticipates the claims as above. However, in the event that it does not, claims 1-2 and 5-6 would still be prima facie obvious as taught by Wells below.

	In regards to claims 1-2, Wells teaches that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional matrices (Figure 1, p753). While Wells does not use the term “midgut”, the specification of the instant application states that “intestinal midgut endoderm cell” refers to endoderm cells that give rise to small intestine and may be characterized by their expression of CDX2, FOXA2 (paragraph [0042], p6).
Wells is silent on the precise number of intestinal midgut endoderm cells that expressed CDX2 and FOXA2. However, as illustrated by fluorescent cells in Figure 1B, almost all of the intestinal cells express FOXA2 and CDX2 (See Figure 1B, p753, “SOX17/FOXA2” to “CDX2/DAPI”). Therefore, it appears that nearly all of the intestinal midgut endoderm cell, as taught by Wells, express CDX2 and FOXA2, which is greater than 60% of these cells. Furthermore, as the specification states that these cells may be “characterized by their expression of CDX2 and FOXA2” (paragraph [0041]), it would be expected that all of these intestinal midgut endoderm cells, would be positive for these markers.
In regards to macro- or micro-encapsulation, as evidenced by Jyothi, microencapsulation is the process of surrounding or enveloping one substance within another on a very small scale. While Wells does not use the term “encapsulation” because Wells teaches that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional cultures or matrices, and because these matrices require a microscope to visualize, they are deemed to microencapsulated (Figure 1, p753).
In regards to these cells were encapsulated in a “device”, the specification does not define this term. The specification only states that “Further embodiments encompass encapsulated delivery of the cells including encapsulating of macro- and micro-encapsulated devices” (paragraph [0009], and that cell may be “administered in semi-solid or solid devices”) (paragraph [0046]).
Since a 3D matrix is an “instrumentality invented for a particular” or more simply, a thing that has a specific use (in this instance, a 3D culture or for the purpose of forming organoids), as defined above, it is understood to be a device.
In regards to claim 5, while Wells does not specifically teach that the encapsulated intestinal midgut endoderm cells express the transcription factors selected from the group consisting of SOX9, PDX1, KLF5, and HOXC5, because Wells teaches the intestinal midgut endoderm cells, barring evidence to the contrary, these cells inherently express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 6, according to the specification of the instant application, SOX2 and ALB are foregut endodermal markers (paragraph [004], p6), PTF1A is a pancreas lineage marker (paragraph [0126], p13), HOXA13 is a hindgut lineage marker (paragraph [0126], p13), LGR5 is a marker for embryonic intestinal endoderm beginning at mid-gestation (paragraph [0126], p59). While Wells does not specifically teach that the encapsulated intestinal midgut endoderm cells do not express the transcription factors selected from the group consisting of SOX2, ALB, PTF1A, HOXA13 and LGR5 because Wells teaches intestinal midgut endoderm cells, that have not differentiated to mid-gestation, barring evidence to the contrary, these cells inherently do not express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."   
Therefore, Wells renders obvious the invention as claimed.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells, as evidenced by Jyothi as applied to claims 1-2 and 5-6 above, and further in view of Dufrane et al. (Basic and Experimental Research, 2010, previously cited 02/02/2022).

	In regards to claim 3, Wells is silent on whether encapsulated endodermal midgut cells were macroencapsulated. However, Dufrane teaches that pig islets were both macroencapsulated, and transplanted into abdominal subcutaneous tissue (Figure 1, p1055), and that this helped to control diabetes (Abstract, p1054).
	Because Wells and Dufrane are in the same field of encapsulating cells for use in transplantation therapy, a person of ordinary skill in the arts would be motivated to encapsulate endodermal midgut cells by way of macroencapsulation, to pursue development of those therapies, and could do so with predictable results and a reasonable expectation of success.
Therefore, the combined teaching of Wells and Dufrane renders obvious Applicant’s invention as claimed.


Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, as evidenced by Jyothi as applied to claims 1-2 and 5-6 above, and further in view of D’Amour et al. (US 7,541,185 B2, on IDS 11/13/2019, previously cited 02/02/22, hereafter “D’Amour”).

In regards to claim 7, HAND1 is defined as a mesoderm/mesenchyme marker in Applicant’s disclosure (paragraph [0024], p4). Wells teaches that the encapsulated structures contain some mesodermal cells therefore these mesodermal cells express HAND1. However, while the encapsulated structures contained some HAND1 positive cells, these cells are different from the encapsulated intestinal midgut endodermal ells, which would not be expected to express this marker, as they are not mesodermal or mesenchymal cells. However, D’Amour teaches a method for culturing PDX1-positive definitive endoderm, including intestine midgut precursors (column 2, Summary of invention, lines 31-65).
Furthermore, while D’Amour does not specifically teach that these cells lack expression of HAND1, because D’Amour teaches that endodermal cells were cultured, not mesodermal cells, these cell inherently lack expression of HAND1. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."   
Furthermore, a person of ordinary skill in the arts would be motivated to modify the invention of Wells with the teaching of D’Amour to isolate only desired cells type of midgut endoderm, eliminating undesired ones, and therefore saving costs and experimental time, and increase efficiency. Additionally, because Wells and D’Amour are in the same technical field of culturing definitive endoderm, the invention of Wells could be modified by the teaching of D’Amour with predictable results and a reasonable expectation of success.
In regards to claims 8-14, Wells is silent on the percentage of population comprising intestinal midgut cells or percentage of population comprising mesenchymal cells. D’Amour also teaches that the population of definitive endoderm was greater than 90% of cells (column 23, lines 1-13). Furthermore, while D’Amour is silent on the specific percentage of cells that are mesenchymal cells, because D’Amour teaches that greater than 90% of cultured cells were definitive endoderm cells, since mesenchymal cells are mesodermal, not endodermal, derivatives, these cell populations inherently are 91% to 100% free of mesenchymal cells. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."   
Therefore, the combined teachings of Wells and D’Amour renders the invention unpatentable as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-14 are non-provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 4-6 and 8-9 of US Patent US 10,420,803 B2.
Although the conflicting claims of patent US 10,420,803 B2 are not identical to the currently prosecuted claims 1-3 and 5-14, they are not patently distinct from each other because said claims of both inventions are drawn to cell preparations containing intestinal midgut endoderm cells.
In regards to claims 1-3 and 5-14, while the method claims of the patent do not do not explicitly teach that the method can be used for the encapsulation of cells. However, since the cell preparation is the same, and the cells are suitable for encapsulation, baring evidence to the contrary, it is deemed that the same cells have the same properties.
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Response to Arguments

Applicant contends that Wells does not teach or even suggest a population of cells having greater than 60% intestinal midgut endoderm cells that express both CDX2 and FOXA2 or such a population of cells encapsulated in a macro- or micro-encapsulated device. As evidence, Applicant contends, that in figure 1B and its legend, Wells shows that culturing human pluripotent stem cells (PSCs) with Activin A caused these cells do develop into SOX17+/FOXS1+ definitive endoderm, which is followed by differentiation into CDX2+ gut/intestinal cells by culturing these cells with WNT3A and FGF4 (Response, p5).

Applicant’s arguments have been fully considered but are not found persuasive.
As noted by Applicant, Wells teaches that human pluripotent stem cells were first differentiated into FOXA2 definitive endoderm and then differentiated into CDX2+ gut-intestinal tissue (Figure 1, p753). These are the same cells, and therefore, these cells express both FOXA2 and CDX2.
In as much as Applicant contends that FOXA2 and CDX2 are expressed both, at the same time, and therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that FOXA2 and CDX2 are expressed both, at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, even if they did, as taught by Wells in the illustrations in Figure 1A, FOXA2 are represented by yellow cells (See Figure 1A, p753). Then when these cells begin to express CDX2, these same cells are represented by red nuclei (See Figure 1A, p753, “human definitive endoderm” to “Gut tube morphogenesis”). This implies that expression of FOXA2 occurs first, and then at a stage of later differentiation, CDX2 is expressed as well. Moreover, Wells does not teach or suggest that this later stage of differentiation FOXA2 ceases to be expressed as CDX2 becomes expressed. Additionally, the specification states the “intestinal midgut endoderm cell” refers to cells that “give rise to small intestine” and that they may be “characterized by their expression of CDX2 and FOXA2 (paragraph [0041]). Therefore, since Wells teaches intestinal tissues, even if Wells did not teach that CDX2 and FOXA2 were expressed at the same time, as defined by the specification these cells would inherently express CDX2 and FOXA2 simultaneously.
In regards to the percentage of cells expressing CDX2 and FOXA2, as detailed above, Wells is silent on the precise number of intestinal midgut endoderm cells that expressed CDX2 and FOXA2. However, as illustrated by fluorescent cells in Figure 1B, almost all of the intestinal cells express FOXA2 and CDX2 (See Figure 1B, p753, “SOX17/FOXA2” to “CDX2/DAPI”), which Is greater than 60% intestinal midgut endoderm cells. Furthermore, as the specification states that these cells may be “characterized by their expression of CDX2 and FOXA2” (paragraph [0041]), it would be expected that all of these intestinal midgut endoderm cells, would be positive for these markers.

	Applicant contends that the three-dimensional matrix described by Wells is not equivalent to a macro- or micro-encapsulation device (Response, p5).

	Applicant’s arguments have been fully considered but are not found persuasive.
In regards whether the three-dimensional matrix described by Wells was a macro- or micro-encapsulation device, in regards to macro- or micro-encapsulation, as above, as evidenced by Jyothi, microencapsulation is the process of surrounding or enveloping one substance within another on a very small scale. While Wells does not use the term “encapsulation”, because Wells discloses that discloses that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional cultures or matrices, and because these matrices require a microscope to visualize, they are deemed to microencapsulated (Figure 1, p753).
In regards to these cells were encapsulated in a “device”, as above, the specification does not define this term. The specification only states that “Further embodiments encompass encapsulated delivery of the cells including encapsulating of macro- and micro-encapsulated devices” (paragraph [0009], and that cell may be “administered in semi-solid or solid devices”) (paragraph [0046]).
Since a 3D matrix is an “instrumentality invented for a particular” or more simply, a thing that has a specific use (in this instance, a 3D culture or for the purpose of forming organoids), as defined above, it is understood to be a device.

Applicant contends that Jyothi does not cure the presumed deficiencies in Wells in regards to the expression of both CDX2 and FOXA2, as Jyothi teaches microencapsulation (Response, p5).

Applicant’s arguments have been fully considered, but are not found persuasive.
As detailed above, Wells teaches that the cells expressed both CDX2 and FOXA2.
Moreover, Jyothi is not replied upon to teach the feature of expression of both CDX2 and FOXA2 in intestinal midgut endoderm cells. Rather, Jyothi is relied upon to provide evidence that the intestinal midgut endoderm cells placed in 3D matrices are microencapsulated.

Applicant contends that Dufrane does not cure the presumed deficiencies in Wells in regards to the expression of both CDX2 and FOXA2, as Dufrane teaches encapsulation of pig islet cells (Response, p6)

Applicant’s arguments have been fully considered, but are not found persuasive.
As detailed above, Wells teaches that the cells expressed both CDX2 and FOXA2.
Moreover, Dufrane is not replied upon to teach the feature of expression of both CDX2 and FOXA2 in intestinal midgut endoderm cells. Rather, Dufrane is relied upon to provide a motivation to modify the method of Wells, and macroencapsulate intestinal midgut endodermal cells.

Applicant contends that D’Amour does not cure the presumed deficiencies in Wells, as D’Amour does not teach a population of midgut endoderm cells that express CDX2 and FOXA2. Applicant further contends that there is no motivation or teaching in D’Amour to encapsulate intestinal midgut endoderm cells. Moreover, Applicant contends that D’Amour teaches methods for identifying one or more differentiation factors that are useful for differentiating definitive endoderm, and that one of ordinary skill in the arts would not have been motivated to encapsulate definitive endoderm because it could give rise to 11 different organs/tissues. Finally, Applicant contends that encapsulation of definitive endoderm would prevent the differentiation required to generate cells “useful for therapy” (Response, p6).

Applicant’s arguments have been fully considered but are not found persuasive. 
As above, Wells teaches that the cells expressed both CDX2 and FOXA2.
Moreover, D’Amour is not relied upon to teach the feature of expression of both CDX2 and FOXA2 in intestinal midgut endoderm cells. Instead, D’Amour is relied upon to provide a motivation to modify the method of Wells, and exclude encapsulation of HAND1 positive cells.
In as much as Applicant contends that encapsulation of definitive endoderm would prevent the differentiation of cells useful for the generation of cells “useful for therapy”, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the cells are “useful for therapy”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant contends, that in regards to double patenting over U.S. Patent No. 10,420,803, none of the reference claims recite encapsulation of a population of a population of midgut endodermal cells in a micro- or macro-encapsulation device, and that it would not have been obvious to do so. Applicant further contends that, as a result, Applicant’s claims are not identical in structure (Response, p7).

Applicant’s arguments have been fully considered but are not found persuasive.
As detailed above, since the cell preparation between US 10,420,803 B1 and the claims of the instant application are the same, and since the cells are suitable for encapsulation, the cells have the same properties. Furthermore, it has not been contended that they do not. Moreover, it is not required that the claims are identical, only that they are substantially so. Since the cells are the same, and the difference is only on whether they are encapsulated in a device, they are substantially the same.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632